Citation Nr: 0300175	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  95-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, 
the RO denied an increased rating for bilateral hearing 
loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  Audiological tests showed hearing impairment levels of 
V in the right ear and IV in the left ear in January 1999 
and August 1999, and V in each ear in May 2001 and August 
2002.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.85, 4.86(a), 
Tables VI, VIa, and VII (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326).  The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's claims file contains medical 
records from service, VA, and private sources, including 
recent audiological evaluations.  The veteran had a 
hearing at the RO in May 1995 and a videoconference 
hearing before the undersigned Acting Board Member in 
August 2000.  In November 2000, the Board remanded the 
case for development of additional evidence relevant to 
the veteran's claim.  In response to the veteran's 
statements regarding the effect of his hearing impairment 
on his employment, the RO sought and obtained records from 
the U.S. Department of Labor about the veteran's 
employment circumstances.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with the 
rating decisions dated in April 1994, May 1994, and 
February 1995, a June 1994 statement of the case (SOC), 
supplemental statements of the case (SSOCs) dated in March 
1995, May 1995, October 1999, February 2000, and September 
2002, and the November 2000 Board remand.  These documents 
together relate the law and regulations that govern the 
veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In the Board's remand, and in a 
January 2001 letter from the RO to the veteran, VA 
informed the veteran of the evidence that was necessary to 
substantiate his claim, and what steps the veteran and VA 
were responsible for in obtaining such evidence.

II.  Increased Rating for Hearing Loss

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining 
the current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 
(2002).  The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability," and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2002).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).

The regulations for rating diseases of the ear were 
revised effective in June 1999.  The Court has held that 
when a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In this case, the revised regulations are 
more favorable to the veteran, as they include a new 
provision that allows for the assignment of a higher 
rating, based on results of audiological testing of the 
veteran, than the earlier version of the regulations would 
allow.  See 38 C.F.R. § 4.86 (2002).  Therefore, the Board 
will apply the revised regulations in this case.

Under the VA rating schedule, hearing impairment is 
evaluated based on audiological testing, including a 
puretone audiometry test and the Maryland CNC controlled 
speech discrimination test.  38 C.F.R. § 4.85 (2002).  The 
puretone threshold average is the average of the puretone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 
Hertz, shown on a puretone audiometry test.  38 C.F.R. 
§ 4.85 (2002).  To find the appropriate disability rating 
based on test results, the puretone threshold average for 
each ear is considered in combination with the percentage 
of speech discrimination to establish a hearing impairment 
level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table 
VI (2002).  The hearing impairment levels of both ears are 
then considered together to establish a disability rating 
for the hearing loss.  See 38 C.F.R. § 4.85, Table VII 
(2002).  When the puretone threshold at each of the four 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment 
level is determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2002).  Tables VI, VIa, and VII are reproduced 
below.



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech 
Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VIA

Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 
C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The veteran has had audiological testing on several 
occasions in recent years.  On VA audiological evaluation 
in January 1999, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
60
55
LEFT
70
65
65
60
55

The average of the thresholds at 1000, 2000, 3000, and 
4000 Hertz was 63 in the right ear and 61 in the left ear.  
Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 84 in the left ear.  
All of the thresholds are were at 55 or more, and higher 
hearing impairment levels can be assigned under Table VIa 
than under Table VI.  Under Table VIa, the hearing 
impairment levels are V in the right ear and IV in the 
left ear.  These levels are consistent with a 10 percent 
rating under Table VII.

On VA audiological evaluation in August 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
60
60
LEFT
60
65
65
55
60

The average of the thresholds at 1000, 2000, 3000, and 
4000 Hertz was 64 in the right ear and 61 in the left ear.  
Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 80 in the left ear.  
All of the thresholds are were at 55 or more, and higher 
hearing impairment levels can be assigned under Table VIa 
than under Table VI.  Under Table VIa, the hearing 
impairment levels are V in the right ear and IV in the 
left ear.  These levels are consistent with a 10 percent 
rating under Table VII.


On VA audiological evaluation in May 2001, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
65
60
LEFT
65
70
70
65
60

The average of the thresholds at 1000, 2000, 3000, and 
4000 Hertz was 65 in the right ear and 66 in the left ear.  
Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 76 in the left ear.  
All of the thresholds are were at 55 or more, and higher 
hearing impairment levels can be assigned under Table VIa 
than under Table VI.  Under Table VIa, the hearing 
impairment levels are V in the right ear and V in the left 
ear.  These levels are consistent with a 20 percent rating 
under Table VII.

On VA audiological evaluation in August 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
65
65
LEFT
65
60
65
60
65

The average of the thresholds at 1000, 2000, 3000, and 
4000 Hertz was 66 in the right ear and 63 in the left ear.  
Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 84 in the left ear.  
All of the thresholds are were at 55 or more, and higher 
hearing impairment levels can be assigned under Table VIa 
than under Table VI.  Under Table VIa, the hearing 
impairment levels are V in the right ear and V in the left 
ear.  These levels are consistent with a 20 percent rating 
under Table VII.

In a March 1995 statement, the veteran noted that 
audiological evaluation tests were done without background 
noise, and that his hearing impairment was exacerbated by 
the background noise of everyday life.  He stated that he 
was unable to hear or conduct telephone conversations, and 
that he had lost a job, had been demoted in another job, 
and was unable to advance in his present job because he 
could not hear over the telephone.  In his May 1995 
hearing at the RO, he indicated that he had a degree in 
accounting, but that he had lost jobs in accounting and 
auditing because he was not able to hear over the 
telephone.

During his August 2000 videoconference hearing, the 
veteran indicated that he had filed a claim in his postal 
employment for a telephone with greater amplification.  He 
indicated that he had problems with his current employment 
as a window clerk  because he could not hear over the 
telephone and he had trouble hearing customers' requests.  
He submitted a copy of a discrimination complaint he had 
filed in his employment asserting, among other things, 
that the telephone system had inadequate volume, and that 
he had trouble hearing customers' requests in his duties 
as a window clerk in a post office.  Records from the U.S. 
Department of Labor regarding a claim that the veteran had 
filed were obtained.  However, those records pertain to a 
claim involving a knee disorder, and do not mention 
hearing impairment.

Test results indicate that the veteran has hearing 
impairment that is consistent with a 20 percent rating, 
i.e., level V bilaterally at worst, and no higher.  VA 
regulations provide that, to accord justice in an 
exceptional case where the standards of the rating 
schedule are found to be inadequate, the RO is authorized 
to refer the case to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service for 
assignment of an extraschedular rating, commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing criteria for such an 
award is a finding that the case presents such an 
exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular rating schedule 
standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In this case, the veteran has indicated that his hearing 
impairment makes him unable to retain jobs that require 
telephone use.  While this interferes with the veteran's 
employment, it does not rise to the level of marked 
interference with employment, as many jobs do not depend 
on frequent communication by telephone.  The effect of the 
veteran's hearing impairment on his employment is not so 
unusual or exceptional that it is not adequately addressed 
by the rating schedule.  Moreover, his claim with the U.S. 
Department of Labor was related to a knee disorder, and 
not to hearing impairment as he alleged.  Therefore, 
referral for consideration of an extraschedular rating 
simply is not warranted.


ORDER

The claim for disability rating higher than 20 percent for 
bilateral hearing loss is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

